Citation Nr: 0802997	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including schizophrenia and a nervous condition, 
and including as secondary to a hearing disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active service from January 1972 until 
October 1973.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 2002 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.


FINDINGS OF FACT

1.  An unappealed April 1975 rating decision denied service 
connection for a nervous condition and an unappealed December 
1980 rating decision denied service connection for 
schizophrenia.

2.  Evidence not previously of record relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a psychiatric disorder.  

3.  The veteran's psychiatric disorder is not causally or 
etiologically related to service or as secondary to his 
claimed hearing disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for a psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  The criteria for a grant of service connection for a 
psychiatric disorder, including schizophrenia and a nervous 
condition, and as secondary to a hearing disorder, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002). 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
	
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter; another notice letter 
was also sent to the veteran in January 2004.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

Here, notice specific to requests to reopen, including 
notification of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection, 
was not satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

In his current attempt to reopen the claim, a VA examination 
was provided to the veteran in May 2004 regarding the 
etiology of his psychiatric disorder, which is necessary to 
substantiate the claim.  In this case, the Board finds that 
the notice error did not affect the essential fairness of the 
adjudication because the evidence was sufficient to reopen 
the claim for a psychiatric disorder and the veteran was 
informed of the need to submit all the evidence in his 
possession to support his claim, so all pertinent evidence 
should be associated with the claims file. 
VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted statements.  The 
appellant was afforded a VA medical examination in May 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claim
 
The veteran essentially contends that his current psychiatric 
disorder was incurred in service or alternatively that his 
nervous condition was incurred secondary to his hearing 
disorder.  The RO denied service connection for a nervous 
condition in April 1975 and service connection for 
schizophrenia in December 1980.  The veteran did not appeal 
those decisions and they became final.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as psychoses, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Secondary service connection can be granted when a disability 
is the proximate result of or due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additionally, the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service connected disability.  Id.

The veteran's service medical records do not indicate any 
complaints or treatment regarding a psychiatric disorder.  In 
his October 1973 separation examination, the veteran was 
found to be normal psychiatrically.  Additionally, in his 
Report of Medical History, he did not note any problems 
dealing with depression, excessive worry, or nervous trouble 
of any sort.  

A VA examination was provided to the veteran in October 1974 
and he was diagnosed with anxiety neurosis, of moderate 
disability.  Although the veteran was diagnosed with this 
psychiatric disorder within a year of service, since anxiety 
neurosis is not a psychosis, service connection may not also 
be granted as a chronic disease manifested to a compensable 
degree within one year of separation from service, without an 
indication of the disorder in service. 38 C.F.R. §§ 3.307, 
3.309.  

A VA examination in December 1981 diagnosed the veteran with 
schizophrenia and indicated a final diagnosis of 
schizophrenia after hospitalizations in 1980 and 1981.  
Another VA examination provided in April 1984 similarly 
diagnosed him with schizophrenia.  A private medical record 
from the veteran's physician, Dr. A.D., indicated that the 
veteran was treated for a chronic nervous disease, which left 
him completely and permanently disabled.  No opinions as to 
the etiology of any psychiatric disorder were provided.

Another VA examination was provided to the veteran in May 
2004.  The examiner found the veteran to have coherent, but 
illogical, thought processes, as well as delusions.  The 
veteran was diagnosed with schizophrenia, paranoid type, and 
no other mental disorder was found.  The examiner essentially 
opined that the veteran's schizophrenia was not related to 
service.  

The records do not provide a medical nexus between a 
psychiatric disorder and service.  The records generally 
indicate that the veteran was first diagnosed with a nervous 
condition and schizophrenia following service.  

The only other evidence provided as to the veteran's claim is 
his belief that his current psychiatric disorder developed in 
service.  Although the veteran can provide testimony as to 
his own experiences and observations, the factual question of 
if his psychiatric disorder can be attributed to service is a 
medical question, requiring a medical expert. The veteran is 
not competent to render such an opinion. Espiritu v. 
Derwinski, 2 Vet. App.  492, 495 (1992). 38 C.F.R. § 3.159. 
The veteran does not have the requisite special medical 
knowledge necessary for such opinion evidence. 

The Board also examined whether service connection for a 
psychiatric disorder, including schizophrenia and a nervous 
condition, was warranted as secondary to a hearing 
disability.  No evidence of record provides competent medical 
evidence finding the etiology of the veteran's psychiatric 
disorder to be proximately due to his hearing disability.  
Additionally, the May 2004 VA examination specifically found 
his schizophrenia to not be related to his hearing 
disability.  Thus, service connection on a secondary basis is 
also not warranted.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for a psychiatric disorder, including 
schizophrenia and a nervous condition, and including as 
secondary to a hearing disability, is denied.  


ORDER

New and material evidence has been submitted; the claim for 
service connection for a psychiatric disorder, including 
schizophrenia and a nervous condition, and including as 
secondary to a hearing disability, is reopened, and to this 
extent only the appeal is allowed.

Service connection for a psychiatric disorder, including 
schizophrenia and a nervous condition, and including as 
secondary to a hearing disability is denied.


____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


